Exhibit 10.91

 

THIRD AMENDMENT
Dated as of August 31, 2007
to
FOURTH AMENDED AND RESTATED
RECEIVABLES SALE AGREEMENT
Dated as of September 28, 2006

 

THIS THIRD AMENDMENT (the “Amendment”), dated as of August 31, 2007, is entered
into among Crompton & Knowles Receivables Corporation, a Delaware corporation,
as Seller (the “Seller”), Chemtura Corporation (f/k/a Crompton Corporation), a
Delaware corporation, as the initial Collection Agent (the “Initial Collection
Agent”), and, together with any successor thereto, the “Collection Agent”), ABN
AMRO Bank N.V., as agent for the Purchaser Group to which Amsterdam is a party
and the Purchasers (the “Agent”), Calyon New York Branch (“Calyon”), as the
Purchaser Agent for the Purchaser Group to which Atlantic is a party, Wachovia
Bank, National Association (“Wachovia”), as Letter of Credit issuer (in such
capacity, the “LC Issuer”) and as Purchaser Agent for the Purchaser Group to
which VFCC is a party, the other Purchaser Agents from time to time party
hereto, the related bank purchasers party hereto (the “Related Bank
Purchasers”), Amsterdam Funding Corporation (“Amsterdam”), as a Conduit
Purchaser, Atlantic Asset Securitization LLC (“Atlantic”), as a Conduit
Purchaser, Variable Funding Capital Company, LLC (“VFCC”), as a Conduit
Purchaser and the other Conduit Purchasers from time to time party hereto.

 

Reference is hereby made to that certain Fourth Amended and Restated Receivables
Sale Agreement, dated as of September 28, 2006 (as amended, supplemented or
otherwise modified through the date hereof, the “Sale Agreement”), among the
Seller, the Initial Collection Agent, the Purchaser Agents from time to time
party thereto, the Related Bank Purchasers from time to time party thereto, the
Conduit Purchasers from time to time party thereto and the Agent. Terms used
herein and not otherwise defined herein which are defined in the Sale Agreement
or the other Transaction Documents (as defined in the Sale Agreement) shall have
the same meaning herein as defined therein.

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

Section I. Upon execution by the parties hereto in the space provided for that
purpose below, the Sale Agreement shall be, and it hereby is, amended as
follows:

 

(a)           The defined term “Concentration Limit” appearing in Schedule I of
the Sale Agreement is hereby amended in its entirety and as so amended shall
read as follows

 

“Concentration Limit” means with respect to any Obligor (i) with senior
unsecured long-term indebtedness rated A (or higher) by S&P and A2 (or higher)
by Moody’s, an amount not to exceed 5.0% of the Gross Eligible Receivables
Balance, (ii) with senior unsecured long-term indebtedness rated BBB- but lower

 

--------------------------------------------------------------------------------


 

than A by S&P and at least Baa3 but lower than A2 by Moody’s, an amount not to
exceed 3.33% of the Gross Eligible Receivables Balance and (iii) with respect to
all other Obligors not covered in clauses (i) and (ii) and not then the subject
of a Special Limit, an amount not to exceed 2.0% of the Gross Eligible
Receivables Balance.

 

(b)           The defined term “Dilution Reserve” appearing in Schedule I of the
Sale Agreement is hereby amended in its entirety and as so amended shall read as
follows:

 

“Dilution Reserve” shall mean the product of (x) the Dilution Stress Factor
multiplied by (y) the highest rolling three-month average Dilution Ratio the
most recent 12-calendar months.

 

(c)           Clauses (i) and (ii) the defined term “Eligible Receivable”
appearing in Schedule I of the Sale Agreement are hereby amended in their
entirety and as so amended shall read as follows:

 

(i)            the Obligor of which (a) is a resident of, or organized under the
laws of, or with its chief executive office in, the USA: provided, however, that
not more than 20% of Eligible Receivables in the aggregate at any time may
consist of Receivables due from Obligors which are not residents of, or
organized under the laws of, or with chief executive offices in, the USA; (b) is
not an Affiliate of any Originator; (c) if a Governmental Authority is domiciled
in the USA; (d) has not suffered a Bankruptcy Event; (e) is a customer of the
Originator in good standing; (f) is not the Obligor of Receivables 50% or more
of which are Defaulted Receivables; and (g) is not Honeywell International Inc.
or any of its Affiliates;

 

(ii)           which is stated to be due and payable within 90 days after the
invoice therefor; provided, however, that not more than 15% of the Gross
Eligible Receivables Balance (other than the portion of the Gross Eligible
Receivables Balance represented by Eligible Foreign Receivables) at any time may
consist of Receivables which are stated to be due and payable within 91 to 180
days after invoice therefor, provided that any Purchaser Agent may remove or
discontinue this allowance for Receivables due within 91 to 180 days after the
invoice thereafter set forth in this subsection (ii) from the criteria for
Eligible Receivables upon not less than three Business Days prior written notice
to the Seller, Collection Agent and Agent in the sole discretion of such
Purchaser Agent;

 

2

--------------------------------------------------------------------------------


 

(d)           The defined term “Eligible Receivables Balance” appearing in
Schedule I of the Sale Agreement is hereby amended in its entirety and as so
amended shall read as follows:

 

“Eligible Receivables Balance” means, at any time, (a) the Gross Eligible
Receivables Balance less (b) without duplication an amount equal to the sum of
(1) the portion of the aggregate outstanding principal balance of Eligible
Receivables which exceed the Concentration Limit or the Special Limit plus
(2) the dollar amounts of the Tax Liability Amount plus (3) any interest finance
charges or late fees that would otherwise constitute a portion of each Eligible
Receivable, plus (4) a portion of the Gross Eligible Receivables Balance
consisting of Foreign Receivables that exceeds the Foreign Concentration Limit,
plus (5) a portion of the Gross Eligible Receivables Balance consisting of
Governmental Receivables that exceed the Governmental Receivable Concentration
Limit.

 

(e)           The defined term “Loss Reserve” appearing in Schedule I of the
Sale Agreement is hereby amended be deleting the reference “12.0%” appearing in
clause (A) and replacing it with “10.0%.”

 

(f)            Clause (d) of the defined term “Termination Date” is hereby
amended in its entirety and as so amended shall read as follows:

 

(d)                                 August 30, 2010.

 

(g)           The following new defined terms are hereby added to Schedule I of
the Sale Agreement in the appropriate alphabetical order as follows:

 

“Dilution Stress Factor” shall be determined according to the following table:

 

Moody’s Long-Term

 

S&P Long-Term

 

 

Unsecured Debt

 

Unsecured Debt

 

Dilution Stress

Ratings for Parent

 

Ratings for Parent

 

Factor

 

 

 

 

 

Greater than Baa3

 

Greater than BBB-

 

2.5x

 

 

 

 

 

Baa3

 

BBB-

 

2.5x

 

 

 

 

 

Bal

 

BB+

 

3.0x

 

 

 

 

 

Ba2

 

BB

 

3.0x

 

 

 

 

 

Ba3

 

BB-

 

4.0x

 

 

 

 

 

Below Ba3 or no rating

 

Below BB- or no rating

 

5.0x

 

3

--------------------------------------------------------------------------------


 

If the long-term unsecured debt rating of the Parent from Moody’s is at least
Baa3 and from S&P is at least BBB-, then the Dilution Stress Factor for the
higher of the two ratings apply. If the long-term unsecured debt rating of the
Parent is less than Baa3 by Moody’s or less than BBB- by S&P or has been
withdrawn by either such Rating Agency, then (i) the Dilution Stress Factor for
the lower of the two ratings levels set forth above apply if the rating grade
variance is not more than one gradation and (ii) the Dilution Stress Factor that
is one notch above the lower of the two ratings levels set forth above applies
if the rating grade variance is two notches or more. If the long-term unsecured
indebtedness of the Parent is rated Bal or BB+ or lower by both Moody’s and S&P,
then the Dilution Stress Factor for the lower of the two ratings levels set
forth above applies.

 

“Foreign Receivable” means any Receivable (i) the Obligor of which is domiciled
in an OECD Country other than the United States of America and (ii) which
otherwise satisfies the requirements of an “Eligible Receivable”.

 

“Foreign Receivable Concentration Limit” means (A) with respect to Foreign
Receivables described in clauses (B) and (C) below in the aggregate, an amount
not to exceed the 20% of the Eligible Receivable Balance, (B)(i) with respect to
all Foreign Receivables the Obligors of which are domiciled in either the United
Kingdom and/or Canada, an amount not to exceed 10.0% of the Eligible Receivable
Balance, and (ii) with respect to all Foreign Receivables the Obligors of which
are domiciled in an OECD Country with a long-term foreign currency rating of not
less than A by S&P and A2 by Moody’s that is not the United Kingdom or Canada,
an amount not to exceed 10.0% of the Eligible Receivable Balance, and (C) with
respect to all Foreign Receivables the Obligors of which are domiciled in any
OECD Country in clauses (A) and (B) above, 1.0% (for each such Obligor) of the
Eligible Receivable Balance.

 

“Governmental Receivable” means any Receivable (i) the Obligor of which is a
Governmental Authority domiciled in the United States and (ii) which otherwise
satisfies the requirements of an “Eligible Receivable.”

 

4

--------------------------------------------------------------------------------


 

“Governmental Receivable Concentration Limit” means with respect to all
Governmental Receivables, for any governmental agency, an amount not to exceed
1.0% of the Eligible Receivable Balance.

 

“Gross Eligible Receivables Balance” means the aggregate outstanding principal
balance of all Eligible Receivables.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“OECD Country” means a country that is a member of the OECD.

 

(h)           Exhibit F to the Sale Agreement is hereby amended in its entirety
and as so amended shall read as set forth on Exhibit F attached hereto.

 

Section 2. The Sale Agreement, as amended and supplemented hereby or as
contemplated herein, and all rights and powers created thereby and thereunder or
under the other Transaction Documents and all other documents executed in
connection therewith, are in all respects ratified and confirmed. From and after
the date hereof, the Sale Agreement shall be amended and supplemented as herein
provided, and, except as so amended and supplemented, the Sale Agreement, each
of the other Transaction Documents and all other documents executed in
connection therewith shall remain in full force and effect. By executing this
Amendment, Chemtura Corporation confirms that it is the “Guarantor” under the
Limited Guaranty and that the Limited Guaranty and Chemtura Corporation’s
obligations thereunder remain in full force and effect.

 

Section 3. This Amendment shall become effective only once the Agent has
received executed counterparts of this Amendment.

 

Section 4. This Amendment may be executed in two or more counterparts, each of
which shall constitute an original but both or all of which, when taken
together, shall constitute but one instrument.

 

Section 5. This Amendment shall be governed and construed in accordance with the
internal laws of the State of New York.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

ABN AMRO BANK N.V., as the Related Bank

 

Purchaser for Amsterdam, as the Amsterdam

 

Purchaser and as the Agent

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

Title:

SVP

 

 

 

 

 

By:

/s/ Adnan Bhanpuri

 

 

ADNAN BHANPURI

 

Title:

VICE PRESIDENT

 

 

 

 

 

AMSTERDAM FUNDING CORPORATION

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

Title:

Vice President

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as the LC Issuer, the Related Bank Purchaser

 

for VFCC and as the VFCC Purchaser Agent

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

Title:

Vice President

 

 

 

 

 

VARIABLE FUNDING CAPITAL COMPANY, LLC

 

 

 

 

 

By:

WACHOVIA CAPITAL MARKETS, LLC,

 

 

as Attorney-in-Fact

 

 

 

 

 

By:

/s/ Douglas R. Wilson, Sr

 

 

Douglas R. Wilson, Sr

 

Title:

Director

 

6

--------------------------------------------------------------------------------


 

 

 

CALYON NEW YORK BRANCH, as the Related

 

 

Bank Purchaser for Atlantic and as the

 

 

Atlantic Purchaser Agent

 

 

 

 

 

 

/s/ Richard McBride

 

By:

/s/ Kostantina Kourmpetis

RICHARD McBRIDE

 

 

Kostantina Kourmpetis

DIRECTOR

 

Title:

Managing Director

 

 

 

 

 

ATLANTIC ASSET SECURITIZATION LLC

 

 

 

 

 

 

/s/ Richard McBride

 

By:

/s/ Kostantina Kourmpetis

RICHARD McBRIDE

 

 

Kostantina Kourmpetis

DIRECTOR

 

Title:

Managing Director

 

7

--------------------------------------------------------------------------------


 

 

 

CROMPTON & KNOWLES RECEIVABLES

 

 

CORPORATION, as Seller

 

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

CHEMTURA CORPORATION (F/K/A CROMPTON

 

 

CORPORATION), as Initial Collection Agent

 

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Title:

Vice President and Secretary

 

8

--------------------------------------------------------------------------------


 

EXHIBIT F

 

LOCK BOXES AND LOCK-BOX BANKS

 

EXHIBIT REDACTED

 

--------------------------------------------------------------------------------